Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The combination of the cited structure and function is not found nor suggested by the prior art. 
Regarding claim 1 Corbefin considered the closes prior art teaches a power conversion apparatus for tracking maximum power point, which is configured to receive an input power supplied by a power retrieval source, the power conversion apparatus (see Fig. 1-3) comprising:
a signal processing circuit coupled to the input power, wherein the signal processing circuit is configured to operably generate a first sensing signal at a sensing node (see modulator; Fig. 3);
a first comparison circuit, which is configured to operably generate a first control signal according to a difference between the first sensing signal and a first reference voltage (see comparators 38 and 39; Fig. 3);
a converter circuit, which is configured to operably convert the input power to an output power according to the first control signal, so as to supply the output power to a load circuit (see 4; Fig. 1);     
a second comparison circuit, which is configured to operably sense a second sensing signal generated by the converter circuit, the second comparison circuit being configured to operably generate a second control signal according to a difference (see comparators 38 and 39; Fig. 3) or a combination thereof: (1) an input voltage related signal of the input power; (2) an output voltage related signal of the output power; (3) an input current related signal of the input power; (4) an output current related signal of the output power; (5) a power related signal of the input power; and/or (6) a power related signal of the output power (see comparators 38 and 39; Fig. 3);
However does not disclose a bias sensing circuit coupled between the input power and the sensing node, wherein the bias sensing circuit is configured to operably generate the first sensing signal at the sensing node according to the input voltage; and a clamp circuit coupled to the sensing node, wherein the clamp circuit is configured to operably clamp the first sensing signal, so that the first sensing signal is not greater than a clamp voltage; wherein the bias sensing circuit is configured to operably adjust the first sensing signal according to the second control signal, so as to adjust the first control signal; whereby, the converter circuit adjusts the output voltage and/or the output current of the output power according to the adjusted first control signal, so that the power retrieval source operates near a maximum power point.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIM ORTIZ whose telephone number is (571)270-7114. The examiner can normally be reached 9:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIM ORTIZ/Examiner, Art Unit 2836                                                                                                                                                                                             February 12, 2022
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836